DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2, 4, 6, 8 and 12-30) in the reply filed on 4/21/2022 is acknowledged. Applicant elected “cosmetic disorder” in response to the species election.
Claims 3, 5, 7, 9-11 have been canceled, claims, 12-28 and 31 has been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2, 4, 6, 8 and 29-30 have been considered on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 8 and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are directed to a method of treating ANY disease, condition or syndrome by administering to a subject a composition comprising a high purity botulinum neurotoxin or a complex comprising botulinum neurotoxin, wherein the botulinum neurotoxin is type A, B, C, D, E, F or G and a surfactant, and the composition does not comprise albumin or a polysaccharide.
The scope of the claims is extremely broad to encompass those known in the art to be treated with botulinum neurotoxin but also any known and unknown disease, condition or syndrome without any known effect of botulinum neurotoxin in treating such disease, condition or syndrome. 
The instant specification discloses a laundry list of number of disease, condition or syndrome that can be treated with the claimed method. However, MPEP§2163(I)(A) states that “a laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably  lead” those skilled in the art to any particular species. MPEP §2163 further states “[t]o satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
MPEP §2163 also recites, “[a]n applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” and further, “The description needed to satisfy the requirements of 35 U.S.C. 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084.< Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art. In most technologies which are mature, and wherein the knowledge and level of skill in the art is high, a written description question should not be raised for claims >present in the application when originally filed,< even if the specification discloses only a method of making the invention and the function of the invention. See, e.g., In re Hayes Microcomputer Products, Inc. Patent Litigation, 982 F.2d 1527, 1534-35, 25 USPQ2d 1241, 1246 (Fed. Cir. 1992) ("One skilled in the art would know how to program a microprocessor to perform the necessary steps described in the specification. Thus, an inventor is not required to describe every detail of his invention. An applicant's disclosure obligation varies according to the art to which the invention pertains. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the requirement of section 112, first paragraph, when one skilled in the relevant art would understand what is intended and know how to carry it out."). In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.”
The listing of any possible disease, condition or syndrome to be treated with the claimed method is not sufficient to satisfy the requirement of written description, and thus, it would not show that the inventors had possession of the claimed invention at the time of the invention made.

Claim 29 discloses that the disease, condition or syndrome is a cosmetic disorder. The scope of the “cosmetic disorder” is broad without any clear definition given what constitutes “cosmetic disorder”. It is acknowledged that there are species listed in the specification that belong to the “cosmetic disorder”. Those listed in the specification include skin defects, facial asymmetry, wrinkles, downturned mouth, hair loss or body odors. While most of them are specific, however, “skin defects” is extremely broad to encompass any defect in skin which would encompass any skin disease. Any skin disease would include not only those caused by any known or unknown causes including those caused by cosmetics.
With those listed disease, condition or disorder, the specification does not provide how the claimed method would necessarily produce effective treatment, and how the treatment method would be carried out. The specification and the instant claims disclose a step of administering the composition of botulinum neurotoxin and a surfactant. The specification does not provide sufficient disclosure that just a step of administration would necessarily produce effective treatment for any disease, condition or syndrome. It is known in the art that botulinum neurotoxin (a.k.a. botox) is utilized for a pain relief or any unwanted muscle contraction by blocking the release of acetylcholine in a targeted nerve. The specification does not provide sufficient written description how this mechanism of blocking neurotransmission would necessarily produce effective treatment to any disease, condition or syndrome. There is no particular embodiment of using the claimed composition for any specific disease, condition or syndrome other than those known in the art.

Claim 2 discloses the term “crystalline agent”. The specification discloses a definition to the term as an agent which would maintain a mechanically strong cake structure to lyophilized botulinum neurotoxin complex or high purity botulinum neurotoxin. The specification discloses sodium chloride as an example of the crystalline agent. The single example of “crystalline agent” is not considered sufficient to provide written description to the entire genus of “crystalline agent”, and thus possession of the claimed invention at the time of the filing. 
Based on the above discussion and considering extremely broad scope of the claimed invention, the specification of the instant application fails to provide sufficient written description for the entire scope of the claimed invention.

Claims 1-2, 4, 6, 8 and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating pain associated with the disease, condition or syndrome, or those disease, condition or syndrome associated with unwanted muscle movement, does not reasonably provide enablement for any other treatment or symptoms not associated with pain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The instant claims are directed to a method of treating ANY disease, condition or syndrome by administering to a subject a composition comprising a high purity botulinum neurotoxin or a complex comprising botulinum neurotoxin, wherein the botulinum neurotoxin is type A, B, C, D, E, F or G and a surfactant, and the composition does not comprise albumin or a polysaccharide.
The scope of the claims is extremely broad to encompass those known in the art to be treated with botulinum neurotoxin but also any known and unknown disease, condition or syndrome without any known effect of botulinum neurotoxin in treating such disease, condition or syndrome. 
While it is well known in the art that botulinum neurotoxin, a.k.a. botox, is useful in treating pain, unwanted muscle contraction (neurological movement disorder), or wrinkle treatment, and these known treatments are based on the function of botulinum neurotoxin blocking the neurotransmitter, acetylcholine, in the nerve endings. Campanati et al. (2017, Skin Appendage Disord.) reviewed various different uses of botulinum neurotoxin, and those listed disease/condition/disorder in the review would be considered enabled for the claimed method along with the widely accepted application of botox.
However, the scope of the claimed disease, condition or syndrome would encompass ANY known or unknown disease, condition or syndrome, and the claimed method of administering the composition comprising botulinum neurotoxin would produce effective treatment.
For example, it is not known if botox can treat heart attack, cancer, mental disorder, metabolic diseases, etc. Rather, the treatment using botox can produce side-effects including muscle stiffness, pain, dizziness and even a heart attack (see, Stahli et al. 2011, Q.J. Med.). 
Mittal et al. (2020, Toxins) discuss the treatment of pain associated with cancer or improving muscle spasms caused by cancerous mass lesions or alleviating the post-operative neuropathic pain at the site of surgery and radiation. While the review discussed that the botulinum toxins to slow/halt the growth of certain cancer cells in cell culture in vitro, however, there is no known example of producing therapeutic effective treatment to cancer.
There is no evidence in the art if the claimed method could effectively treat any of these diseases, conditions or syndrome other than those discussed above. At most, one skilled in the art would recognize that botox could help relieving pains associated with any of these disease, condition or syndrome. The instant specification does not provide any single embodiment or example showing that the claimed method would treat any disease, condition or syndrome. 
Claim 29 discloses that the disease, condition or syndrome is a cosmetic disorder. The scope of the “cosmetic disorder” is broad without any clear definition given what constitutes “cosmetic disorder”. It is acknowledged that there are species listed in the specification that belong to the “cosmetic disorder”. Those listed in the specification include skin defects, facial asymmetry, wrinkles, downturned mouth, hair loss or body odors. While most of them are specific, however, “skin defects” is extremely broad to encompass any defect in skin which would encompass any skin disease. Any skin disease would include not only those caused by any known or unknown causes including those caused by cosmetics.
	While botox is widely used in treating facial asymmetry, wrinkles, downturned mouth, hair loss, body ordor as exemplified in the instant specification, however, considering the extremely broad scope of “skin defects” of cosmetic disorder, the specification of the instant application does not provide enabling description for the entire scope of the skin defects. Skin defects can be infection in skin, and there is no indication in the instant specification or any prior art that botox can treat skin infection, for example. 
	Based on the above discussion, it is highly unpredictable that the claimed method is capable of producing therapeutically effective treatment to any disease, condition or syndrome without undue experimentations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6, 8 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US PAT. 9,125,804 in view of Walker (US2002/0107199; IDS ref.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘804 patent disclose the identical composition consisting of botulinum toxin, Polysorbate 80 (a surfactant), sodium chloride (a crystalline agent), sucrose (disaccharide), histidine (a buffer maintain pH 5.5-7.5). Thus, the composition of ‘804 patent anticipates the composition used in the method of the instant claims. While the claims of the ‘804 patent do not disclose any method of using the composition in treating a disease, condition or syndrome, or the disease, condition or syndrome being a cosmetic disorder, however, it is known in the art that botulinum toxin can be used in treating wrinkles according to Walker (see Abstract). Thus, it would have been obvious to a person skilled in the art to use the composition of the ‘804 patent in a method of treating a wrinkle as taught by Walker.
Thus, the claims of the ‘804 patent in view of Walker render the claims of the instant application obvious.

Claims 1-2, 4, 6, 8 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US PAT. 9,757,329 in view of Walker (US2002/0107199; IDS ref.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘329 patent disclose the identical composition comprising botulinum toxin, a surfactant, sodium chloride (a crystalline agent), a disaccharide, a buffer maintain pH 5.5-7.5 without albumin or polysaccharide. While the claims of the ‘329 patent do not disclose any method of using the composition in treating a disease, condition or syndrome, or the disease, condition or syndrome being a cosmetic disorder, however, it is known in the art that botulinum toxin can be used in treating wrinkles according to Walker (see Abstract). Thus, it would have been obvious to a person skilled in the art to use the composition of the ‘804 patent in a method of treating a wrinkle as taught by Walker.
Thus, the claims of the ‘329 patent in view of Walker render the claims of the instant application obvious.

Claims 1-2, 4, 6, 8 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US PAT. 10,561,604 in view of Walker (US2002/0107199; IDS ref.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘604 patent disclose the identical composition comprising botulinum toxin, a surfactant, sodium chloride (a crystalline agent), disaccharide, a buffer maintain pH 5.5-7.5 (histidine) without albumin or polysaccharide. While the claims of the ‘604 patent do not disclose any method of using the composition in treating a disease, condition or syndrome, or the disease, condition or syndrome being a cosmetic disorder, however, it is known in the art that botulinum toxin can be used in treating wrinkles according to Walker (see Abstract). Thus, it would have been obvious to a person skilled in the art to use the composition of the ‘604 patent in a method of treating a wrinkle as taught by Walker.
Thus, the claims of the ‘604 patent in view of Walker render the claims of the instant application obvious.
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632